Citation Nr: 0206393	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  98-03 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection of a back injury.

2.  Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1946 to 
January 1948.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a May 1997 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In November 1999, the Board reopened the appellant's claim 
for service connection for a back disability.  After 
reopening the claim, the Board determined that the appellant 
had submitted a "well grounded" claim; however, service 
connected was denied on the merits.  Pursuant to a March 2001 
Appellee's Unopposed Motion for Remand and to Stay 
Proceedings, the Court issued a March 2001 Order, vacating 
the November 1999 Board decision and remanding the case to 
the Board for readjudication.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  Service connection for a back disability was denied by 
means of a March 1969 Board decision.
 
3.  Post service medical records submitted subsequent to the 
March 1969 Board decision must be considered to fairly 
evaluate the appellant's claim.

4.  The appellant sustained an injury to his back while on 
active duty.

5.  The appellant currently has degenerative joint disease, 
degenerative disc disease, and stenosis of the lumbar spine.
 
6.  The preponderance of the evidence shows that his current 
back disability is not etiologically related to his any 
inservice injury or disease. 


CONCLUSIONS OF LAW

1.  The Board's March 1969 decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7104 (b) (West 1991 & Supp. 2001).

2.  The evidence received subsequent to the March 1969 Board 
decision serves to reopen a claim for service connection for 
a back injury.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).

3.  The appellant's current back disability is not shown to 
have incurred in or  aggravated by his active military 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 & Supp. 
2001); 38 C.F .R. § 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the appellant's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A.  As the appellant has not 
referenced, nor does the evidence show, the existence of any 
additional medical evidence that is not presently associated 
with the claims folder, VA's duty to assist the claimant in 
this regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The appellant was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case issued during the appeals process.  
Accordingly, the Board finds that the duty to inform the 
appellant of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination or opinion when such examination 
is necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
a VA medical opinion was received addressing the etiology of 
the appellant's present back disability.  The reviewing 
physician had access to and reviewed the pertinent service 
and post-service medical records.  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

I.  Claim to Reopen

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  These 
changes are prospective for claim filed on or after August 
29, 2001 and are, accordingly, not applicable in the present 
case.  

Service connection may be established for a current 
disability in several ways including on a "direct" basis. 
38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303(a), 3.304 (2001).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2001).

Service connection for a back disability was denied by the RO 
by means of a rating decision rendered in October 1968, and 
the appellant was notified of the decision in November 1968.  
The appellant filed a timely substantive appeal with the 
Board.  In March 1969, the Board denied service connection 
for a low back disorder, as the evidence of record did not 
show that the appellant's back disability was etiologically 
related to his active service.  The Board decision of March 
1969 is final as to the issue of service connection for a 
back disorder and is the most recent final disallowance of 
his claim.  Evans; see also 38 C.F.R. § 3.104 (2001).

The pertinent evidence submitted after the March 1969 Board 
Decision is new and material to the issue before the Board 
and is sufficient to reopen the appellant's claim for service 
connection for a back disability.  In particular, the 
appellant has submitted private medical evidence that his 
present back disability may be related to a history of an 
inservice back injury.  This evidence bears directly and 
substantially upon the specific matter under consideration 
and is neither cumulative nor redundant.  Additionally, this 
new evidence, in connection with evidence previously 
assembled is of such significance that it must be considered 
in order to fairly decide the merits of the appellant's 
claim.  Accordingly, pursuant to 38 C.F.R. § 3.156 (2001) the 
issue of entitlement to service connection for a back 
disability is reopened.  

II.  Entitlement to Service Connection

Having reopened the appellant's claim of entitlement to 
service connection for a back disability, it is now incumbent 
upon VA to consider his claim on the merits. 

The appellant contends that his current back disability is 
related to an inservice back injury.  However, the 
preponderance of the evidence indicates that his current back 
disability was not incurred in or aggravated by his military 
service. 

To reiterate, service connection may be granted with evidence 
of an inservice injury or disease resulting in disability or 
when a preexisting disability is shown to have been 
aggravated by active duty.  38 U.S.C.A. § 3.303 (2001). The 
Board notes that service connection may be established for a 
current disability that has not been clearly shown in service 
where there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).  

The appellant contends that he sustained an injury to his 
back while riding in a truck in Japan in 1947.  
Contemporaneous correspondence from his family while he was 
on active duty shows that he did sustain an injury while on 
active duty.  Similarly, a February 1997 affidavit signed by 
[redacted], a medical corpsman who served with the 
appellant in Japan, indicates that the appellant sought 
treatment at his field aid station with complaints of back 
pain when the vehicle he was traveling in hit a bump or 
obstacle.  Mr. [redacted] indicates that he gave the appellant 
some pain medication and advised him to see a medical doctor 
for further treatment.  While there is evidence of an acute 
inservice back injury, the appellant's service medical 
records are silent for any subsequent treatment or diagnosis 
of a back condition.  Additionally, his separation 
examination report in January 1948 does not indicate any 
treatment, complaints, or diagnosis of a back disability or 
injury.  The report indicates that his musculoskeletal system 
was negative for any defects.  The Board notes the 
appellant's contentions that the physician that performed his 
exit examination failed to adequately report his medical 
history and condition.  However, the clinical evidence does 
not corroborate his contention that the examination report 
was erroneous nor does the examination report show that the 
appellant's condition was misreported.
 
Subsequent to his military service, post service medical 
records are silent for any treatment, diagnosis or complaints 
of a back disability until March 1967, approximately twenty 
years after his inservice back injury.  A November 1968 
statement from Dr. Leighton Millard indicates that the 
appellant was seen with a one week history of intense back 
pain.  The appellant related historically that his back pain 
was off and on since his inservice injury in 1947 and that 
his back pain was worse than it had been since service.  The 
statement indicates that the appellant could not think of any 
specific aggravating activity.  The appellant gave a family 
history of strong disposition to back trouble with his 
brother, uncle, and other having had bad backs.  Physical 
examination revealed a straight spine and level pelvis with 
normal range of motion and no palpable spasm.  His sacroiliac 
joints were tender.  Right and left straight leg raising 
yielded positive results with pain referred to the left low 
back at approximately 75 degrees.  No nerve root compression 
signs were noted and he walked well with a normal gait.  

While Dr. Millard historically related the appellant's back 
disability to service, the Board notes that it is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history. Godfrey v. Brown, 
8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).   The evidence does not show that Dr. Millard 
reviewed the appellant's service medical records or any other 
related documents that would have enabled him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  Accordingly, the Board must find Dr. Millard's 
statements to be unpersuasive as to the relation of the 
appellant's current back disability to service.

A September 1968 statement from Dr. William L. Steele 
indicates that the appellant was diagnosed with acute 
herniation of the nucleus pulposus in the lumbar area on the 
left side in June 1967.  The statement indicates that 
possible causes prior to this particular attack consisted of 
working with furniture and lifting a child.  He responded to 
conservative management; however, a follow-up examination 
revealed some evidence of a dropfoot on the left side 
secondary to nerve root compression.  Dr. Steele indicates 
that by October 1967 his muscle weakness had cleared, his 
reflex pattern had been restored, and his leverage tests were 
negative.  

An October 1968 VA examination report indicates that the 
appellant gave a history of trauma to his lower back 
sustained in a motor vehicle accident while on active duty.   
A diagnosis of degenerative joint disease of the lumbar 
spine, without evidence at this time of peripheral nerve root 
involvement was rendered.  An October 1968 affidavit from a 
former student of the appellant indicates that he witnessed 
the appellant with a back disability which the appellant 
informed him was due to a defective disc in his spine. 

In a December 1968 statement, Dr. Steele indicated that he 
had treated the appellant in June 1967 for a herniation of 
his nucleus pulposus.  Dr. Steele opined that his back 
disability of June 1967 was not related to his inservice back 
injury stating that "in my opinion, I don't believe that the 
event of 1947 produced the herniation of the nucleus pulposus 
for which [the appellant] received treatment in June of 
1967."  Dr. Steele indicated that the event of 1947 was a 
part of "medical history."  He further stated that if a 
diagnosis of a ruptured nucleus pulposus were rendered in 
1947 it may be remotely possible to tie the events of 1967 
with the events of 1947; however, he indicated that the 
interval history during the 20 year period would be of 
"extreme importance." It is noted that the appellant's 
service medical records do not indicate a diagnosis of a 
ruptured nucleus pulposus in 1947, nor has the appellant 
submitted private medical records prior to June 1967 
indicating treatment, diagnosis or complaints of a ruptured 
or herniated nucleus pulposus.  

In a January 1969 statement, Dr. William Riley, indicates 
that the appellant was seen in September 1968.  Dr. Riley 
indicated that the appellant gave a history of a back injury 
in 1947; however, according to his records, the appellant had 
no trouble with his back until hospitalized for a herniated 
nucleus pulposus of the back in 1967.  

A January 1972 report from Dr. Alfred Kahn, Jr. indicates a 
history of ruptured lumbar disc with sciatica on the left.  
However, his reflexes were normal as was straight leg 
raising.  Dr. Kahn concluded that the healing of the defect 
has taken place, though the appellant should protect his back 
as much as possible.  

A December 1973 report from Dr. W. M. Massey III, signed by 
Dr. Keith E. Hanger, indicates occasional low back pain 
attributable in all probability primarily to an incident at 
age 19 in which he had an injury to his back which has been 
recently asymptomatic but tends to recur in a sporadic 
fashion without apparent provocative factors.  However, the 
evidence does not show that either Dr. Massey or Dr. Hanger 
reviewed the appellant's claim folder and pertinent medical 
records from 1947 to 1973.  

A November 1976 medical report from Dr. Gary A. Nelson 
indicates that the appellant complained of a history of low 
back pain.  Dr. Nelson indicated that conservative measures 
including traction, heat application, and muscle relaxants 
were apparently used in 1967 with most of his symptoms 
resolved with no recurrence of numbness.  

The most recent post-service medical records indicate the 
existence of a current back disability.  Specifically, a 
January 1986 medical record indicates that an x-ray showed 
moderately severe degenerative joint disease with a 
suggestion of disc pathology in the lumbar spine.  

Additionally, statements from Dr. Arnold C. Friedman dated in 
July and August 1997 indicate that he reviewed lumbosacral 
spine x-rays dated August 1995.  Dr. Friedman found 
symptomatology of spondylosis at T11-L5 and degenerative disc 
disease at L5-S1.  Additionally, he noted that the pedicles 
were shot in the lumbar spine on a congenital/developmental 
basis causing, spinal stenosis.  He further indicated that 
the disc disease was clearly worse at L5-S1 and was 
consistent with a prior herniation at L5-S1.  

The Board notes that Dr. Friedman indicates that he believed 
that the injury in 1947 was probably an acute herniated 
nucleus pulposus at L5-S1, which over the years resulted in 
degenerative disc disease, and that his nerve compression at 
L5-S1 can be traced directly to the 1947 injury.  However, 
the evidence does not show that Dr. Friedman reviewed the 
appellant's service medical records or any other related 
documents that would have enabled him to form an opinion on 
an independent basis.  Elkin.  Dr. Friedman's statement 
indicates that he based his opinion on x-ray evidence dated 
in August 1995, nearly fifty years after the appellant's 
inservice injury, and the appellant's recitation of history.  
Further, it does not appear as though Dr. Friedman reviewed 
the appellant's post service medical records.  The November 
1968 medical statement from Dr. Millard, memorializing a 
March 1967 examination prior to the June 1967 back injury, 
indicates that there were "no nerve root compression 
signs."  Subsequent to the June 1967 back injury, Dr. Steele 
indicates in his September 1968 statement, that the appellant 
showed some evidence of a dropfoot on the left side secondary 
to nerve root compression in July 1967.  However, by October 
1967, his muscle weakness had cleared and his reflex pattern 
had been restored with leverage tests being negative.  
Similarly, the report of an October 1968 VA examination 
indicates that there was no evidence of peripheral nerve root 
involvement.  Accordingly, as Dr. Friedman did not review the 
appellant's service and post service medical records or any 
other related documents which would have enabled him to form 
an opinion on an independent basis, the Board finds Dr. 
Friedman's statements to be unpersuasive as to the 
relationship of the appellant's current back disability to 
service.

A VA medical opinion as to the etiology of the appellant's 
current back disability was obtained in October 1997 from Dr. 
Oliver W. Cunnigen.  Dr. Cunnigen indicated that he had 
reviewed the evidence contained in the appellant's claims 
folder and that he specifically perused each medical document 
three times before formulated his opinion.  Dr. Cunnigen 
noted that the appellant's back problems have "not been so 
chronic, nor severe that even one of the many doctors has 
initiated minimally invasive /or well known diagnostic 
procedures that might clarify his condition further . . . ."  
Dr. Cunnigen concludes that the appellant back problems 
through the years have represented acute episodes rather than 
a chronic disability.  

An October 2001 statement from Dr. David T. Coon indicates 
that the appellant had been treated for chronic back pain for 
two years.  Dr. Coon indicated that the appellant attributed 
his back pain to an injury in 1947.  The Board finds this 
opinion to be unpersuasive to the issue of entitlement to 
service connection for a back disability as Dr. Coon was 
merely reporting the history given by the appellant.  The 
evidence does not show that Dr. Coon reviewed the appellant's 
service medical records or any other related documents which 
would have enabled him to form an opinion on an independent 
basis.  In finding this statement to be unpersuasive, the 
Board notes that an unenhanced report of a medical history, 
transcribed by a medical examiner, does not constitute 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The appellant contends that the symptomatology of his current 
back disability is related to his inservice back injury.  
While the appellant contends that he has had a continuity of 
symptomatology since separation from active duty, the Board 
notes that he has not submitted any objective medical 
evidence covering the nineteen years between his inservice 
injury and his seeking treatment for back pain in 1967.  The 
Board notes that the appellant, while entirely competent to 
report his symptoms both current and past, has presented no 
evidence indicating that he has the medical knowledge or 
training requisite for the rendering of clinical opinions.  
Accordingly, the Board must find that his contentions with 
regard to the etiology of any current back disability to be 
of no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that the appellant has submitted several 
articles from various medical texts.  These articles describe 
the etiology in general of back injuries and indicate 
characteristics of treatment of various injuries and 
disabilities including intervertebral disc disorders.  While 
this research identifies the general characteristics of back 
disabilities, the research is not probative to the present 
case as it does not reference or concern the particular issue 
of the case currently before the Board.  The articles do not 
indicate that the evidence currently before the Board 
supports a nexus between the appellant's current back 
disability and his inservice back injury. 

The Board, having thoroughly reviewed the claims file, finds 
as a matter of fact that the preponderance of the evidence 
demonstrates that the appellant's current back did not begin 
in service and is not related to an inservice disease or 
injury.  Likewise, the Board finds that the evidence does not 
show that a pre-service back condition was aggravated by 
service.  The claims folder contains no medical evidence for 
the period covering 1947 to 1967 of any complaints, 
diagnosis, or treatment of any back disability.  Similarly, 
Dr. Steele, the physician who treated him in June 1967 for 
his herniated nucleus pulposus, proffered the opinion that 
his back disability was not related to his injury in 1947.  
While subsequent medical doctors have related his back 
disability to service, these opinions have relied on the 
appellant's recitation of history rather than a review of the 
clinical medical evidence.  

As the preponderance of the evidence is against service 
connection for a back disability, the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2001).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the origin of the appellant's back disability.
 
Therefore, based on the discussion above, the Board must also 
find that the criteria for entitlement to service connection 
for a back disability are not met.  Therefore, the 
appellant's claim is denied.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.304, 3.306 
(2001).


ORDER

New and material evidence has been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for a back disability, and the claim is hereby 
reopened. 

Service connection for a back disability is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

